__________

                                      95-3078
                                    __________

In re: Kenneth L. Kasden,      *
                                       *
                   Debtor.             *
                                       *
 - - - - - - - - - - - - -             *
                                       *
Steiner and Saffer,                    *
                                       *    Appeal from the United States
              Plaintiff/Appellee,      *    District Court for the
                                       *    District of Minnesota
     v.                                *       [PUBLISHED]
                                       *
Kenneth L. Kasden,                     *
                                       *
              Defendant/Appellant. *
                                  __________

                          Submitted:       May 16, 1996

                              Filed:    June 4, 1996
                                  __________

Before MURPHY and ROSS, Circuit Judges, and VAN SICKLE, District Judge.*
                               __________


PER CURIAM.


     Kenneth Kasden filed for protection under Chapter 7 of the Bankruptcy
Code in August 1994, and identified property located in Edina, Minnesota
as exempt homestead property.        Steiner and Saffer, which is a judgment
creditor of Kasden, filed an objection to his




     *The HONORABLE BRUCE M. VAN SICKLE, United States District
     Judge for the District of North Dakota, sitting by
     designation.
claimed homestead exemption,1 arguing that Kasden had lost his homestead
exemption to the property when he ceased to occupy it for more than six
months without filing notice as required by Minnesota Statute § 510.07.
Kasden has not resided on the property since it was damaged extensively by
fire in November 1993 and has not filed a homestead notice with the county
recorder.


     The bankruptcy court denied the objection of Steiner and Saffer on
two grounds: that a person forced from homestead property due to casualty
has not ceased to occupy it within the meaning of the statute, and that
Kasden physically occupied the property, albeit not as a residence.     The
              2
district court reversed and remanded on the basis that Minnesota law does
not recognize a casualty exception to statutory abandonment, Joy v.
Cooperative Oil Ass'n, 360 N.W.2d 363, 366 (Minn. Ct. App. 1984) (en
banc), review denied (Minn. March 6, 1985) (owner absent from property more
than six months due to destruction of premises by fire lost homestead
exemption when he failed to file notice), and requires that a property
owner occupy the property as a residence to maintain a homestead exemption.


     After careful review of the record before us and the arguments
raised, we conclude the district court correctly resolved the issues.   The
order is affirmed.    See 8th Cir. R. 47B.


     A true copy.


            Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




     1
      The bankruptcy trustee also filed an objection to the
claimed exemption, but is not a party to this appeal.
     2
      The Honorable Donald D. Alsop, United States District Judge
for the District of Minnesota.

                                     2